Order entered March 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00044-CV

               IN RE ROYAL DOUGLAS ROBINSON, Relator

          Original Proceeding from the 291st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F16-00017-U

                                    ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE